Case MDL No. 2789 Document 213-1 Filed 12/05/18 Page 1 of 2




              EXHIBIT 1
              EXHIBIT 1
            Case MDL No. 2789 Document 213-1 Filed 12/05/18 Page 2 of 2



                  SCHEDULE OF
                  SCHEDULE OF POTENTIAL TAG-ALONG ACTION
                              POTENTIAL TAG-ALONG ACTION

Plaintiff
Plaintiff          Defendants
                   Defendants             District
                                          District   Civil Action
                                                     Civil Action No.
                                                                  No.   Judge
                                                                        Judge
Kenneth G.
Kenneth G.        Proctor &
                  Proctor  & Gamble
                              Gamble      E.D. Mo.
                                          E.D. Mo.   2:18-cv-00106
                                                     2:18-cv-00106      Magistrate Judge
                                                                        Magistrate       Nannette
                                                                                   Judge Nannette
Charron
Chan-on           Co., Proctor
                  Co., Proctor &&                                       A. Baker
                                                                        A. Baker
                  Gamble
                  Gamble
                  Manufacturing Co.,
                  Manufacturing    Co.,
                  ABC Corporations
                  ABC   Corporations --
                  1-10, The
                  1-10,      Fictitious
                        The Fictitious
                  Names   for Unknown
                  Names for Unknown
                  Companies and/or
                  Companies    and/or
                  Other Business
                  Other  Business
                  Entities,
                  Entities,
                  AstraZeneca LP,
                  AstraZeneca   LP,
                  AstraZeneca
                  AstraZeneca
                  Pharmaceutical LP
                  Pharmaceutical    LP
